DETAILED ACTION
In view of the appeal brief filed on August 5, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                             


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the reference character 3 should be deleted in reference to the horizontal plane (line 2 of the last paragraph) as the reference character 3 refers to the connecting rod.  Appropriate correction is required.  The Examiner suggests the following amendment: “horizontal plane 
Claim 7 is objected to because of the following informalities: the word “spinal” should be inserted between “internal” and “fixation apparatus” (line 1) to maintain consistency with claim 1.  Appropriate correction is required.  The Examiner suggests the following amendment: “internal spinal fixation apparatus”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites that the first base and/or the second base each contains a screw rod.  Claim 8 recites that the first base and/or the second base each contains a ball socket.  Claim 9 recites that the first base and/or the second base each contains a threaded hole.  The use of the word “and” indicates that both the first and second bases can contain a ball socket or threaded hole and receive a screw rod.  However, it is unclear how such would be possible as claim 1 requires that the second base have a long slot that receives a connecting rod extending from the first base.  Figs. 13 and 18 show that first base 1 has connecting rod 3 extending therefrom and second base 2 has long slot 21 that receives connecting rod 3.  First base 1 includes ball socket 11 as shown in Fig. 13 or threaded hole 12 as shown in Fig. 18 to receive screw rod 6.  It is unclear how second base 2 would be have a ball socket or threaded hole and be capable of receiving a screw rod as the lower portion of second base 2 is occupied by connecting rod 3 as shown in both Figs. 13 and 18.
The Examiner suggests amending claim 7 as follows: “wherein the first base (1) 
The Examiner suggests amending claim 8 as follows: “wherein the first base (1) 
The Examiner suggests amending claim 9 as follows: “wherein the first base (1) 

Allowable Subject Matter
Claims 1 and 6-9 are allowable over the prior art when interpreted consistent with the Examiner’s proposed amendments (see above).  Note that the claims would be allowed if amended as suggested above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments filed on August 5, 2022 in the Appeal Brief regarding Fiechter not having an inner plate and an outer plate at each of its two ends (see pg. 6) have been fully considered and are persuasive.  The rejections of claims 1 and 6-9 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773